Citation Nr: 1314131	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-06 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected lumbosacral strain.

2.  Entitlement to an effective date earlier than December 26, 2007, for the assignment of a 10 percent rating for the service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO that assigned a 10 percent evaluation for the service-connected lumbosacral strain, effective on December 26, 2007.  

The Veteran presented testimony at a hearing at the RO before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is associated with the claims file.  

In a January 2010 decision, the Board denied the Veteran's claims.  The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).

In a September 2011 Memorandum Decision, the Court vacated the January 2010 Board decision on the basis that VA did not fulfill the duty to assist the Veteran by making an attempt to obtain certain VA treatment records.  The Court set aside the January 2010 decision and remanded the case to the Board for further adjudication.

In July 2012, the Board remanded the claim to the RO for further development.  
A review of the Virtual VA paperless claims processing system reveals additional VA treatment records, dated from February 2005 to June 2012, that are pertinent to the present appeal. 

The issue of a rating in excess of 10 percent for the service-connected lumbosacral strain is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's request for an increased rating for the service-connected lumbosacral strain was received on December 26, 2007.

2.  A factually ascertainable increase in disability is not shown within one year of the claim.

3.  The record includes no unresolved claims for an increased evaluation or VA treatment records pertaining to the service-connected lumbosacral strain prior to December 26, 2007.


CONCLUSION OF LAW

An effective date earlier than December 26, 2007, or the date of the claim for an increase for the award of a 10 percent evaluation for the service-connected lumbosacral strain is not assignable under the law.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Nevertheless, the Board notes that such notice is unnecessary in this case.  The Veteran is challenging the effective date for the grant of an increased evaluation in an April 2008 rating decision.  

If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  

Thus, the Board finds that under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date for the assignment of a 10 percent disability evaluation for the service-connected lumbosacral strain.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

In the September 2011 Memorandum Decision, the Court vacated the Board's January 2010 decision on the basis that VA did not fulfill the duty to assist the Veteran by making an attempt to obtain certain VA treatment records.  Specifically, the Court noted that VA had a duty to attempt to obtain VA treatment records from the VA Medical Center (VAMC) in Miami, Florida, dated prior to December 2007.  

In July 2012, the Board remanded the claim for further development in accordance with the Court's Memorandum Decision.  Specifically, the Board directed the RO to "conduct a search for any outstanding VA treatment records from the VA Healthcare System in Florida including the [VAMC] in Miami showing treatment of the service-connected lumbar spine disability prior to December 2007 and from May 2008."  

In July 2012, the AMC contacted the Veteran to determine when he began receiving treatment from VA.  The Veteran indicated that he began treatment in the 1980's.

In July 2012, the AMC requested copies of all records pertaining to treatment for the Veteran's lumbar spine dated from January 1980 to February 2005.

VA treatment records from the Miami VAMC dated from February 2005 to June 2012 were associated with the Veteran's electronic claims file in July 2012.

In July 2012 correspondence, the RO requested additional evidence from the Veteran, including authorization and consent forms for any medical treatment provided from private physicians or hospitals for his service-connected lumbosacral strain, and verification of whether he received any treatment from a VAMC other than the Miami VAMC.  He was informed that he had the opportunity to submit any additional information relevant to his appeal.

In a letter dated in September 2012, the Miami VAMC responded to the AMC's July 2012 records request.  In the correspondence, an employee at the Miami VAMC noted that the Veteran registered in October 2003 and he did not have any appointments until 2007.

Prior to receiving the response from the Miami VAMC, the AMC mailed a second request for records pertaining to treatment for the Veteran's lumbar spine dated from January 1980 to February 2005 at the Miami VAMC.

In November 2012, the AMC notified the Veteran of its inability to obtain VA treatment records dated from 1980 to 2005 from the Miami VAMC.  He was informed to send any records that he had in his possession or to notify the AMC if he knew the location of the records.  

As will be discussed, the Board finds that the evidence weighs against the Veteran's assertion that he sought VA treatment for his service-connected lumbosacral strain between 1978 and 2007.  Therefore, VA's duty to assist the Veteran has been met.

The Veteran was provided with a VA examination in January 2008 in connection with the claim for an increased evaluation.  While VA did not provide the Veteran with an examination in connection with his current claim for an earlier effective date, the Board finds that an examination was not necessary, as the evidence is sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2012).  Specifically, the evidence necessary to determine whether an earlier effective date is warranted is often already in the claims file, which is the situation with this case. 

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim for increase and did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  


Earlier Effective Date

In a June 2008 Notice of Disagreement (NOD), the Veteran indicated that the effective date for the 10 percent evaluation for the service-connected lumbosacral strain should be assigned at the time he filed for service connection in October 1978.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012).  

Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2012).  

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

A "claim" is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).

Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of the claim.  38 C.F.R. § 3.157(b).

When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(2).

If the increase occurred more than one year prior to the claim, the increase is effective on the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).

In making this determination, the Board must consider all of the evidence, including evidence received prior to any previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In this case, the Board notes that the RO originally granted service connection for lumbosacral strain in a December 1978 rating decision.  The RO assigned a noncompensable evaluation, effective on June 27, 1978.  The Veteran submitted a timely NOD, and the RO issued a Statement of the Case (SOC) in August 1979.

The Veteran did not submit a timely VA Form 9, Appeal to the Board, or any other correspondence that could reasonably be construed as a Substantive Appeal.  

Accordingly, the matter became final and the Veteran cannot now obtain an effective date earlier than August 17, 1979 (the date the RO mailed the notice of the SOC to the Veteran).  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.32, 20.302, 20.1103; Rudd v. Nicholson, 20 Vet. App. 296 (2006) (where there is of record a prior final decision assigning an effective date, and clear and unmistakable error has not been alleged in the final rating decision, such "freestanding claim" for earlier effective dates was a legal impossibility, is not a proper claim for the earlier effective date sought, and the claim must be dismissed).

The Board has thoroughly reviewed the record, but has found no correspondence following August 1979 that would constitute a formal claim or an informal claim or other written statement reflecting his intent to seek an increased evaluation for the service-connected low back disability.  He submitted a claim for pension in November 2003, but the Veteran made no reference to his low back.

In the March 2009 VA Form 9, the Veteran wrote that he had been treated by VA for his low back disorder from 1978 to 2007.   

The Board finds that the evidence weighs against the Veteran's assertions that he sought VA treatment between 1978 and 2007.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA has a duty to assess the credibility and weight of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The Veteran has asserted that he began receiving VA treatment for his service-connected lumbosacral strain in 1978.  In July 2012, he reported that he began receiving treatment at the Miami VAMC in the 1980's.

During the January 2008 VA examination, the Veteran reported that his last evaluation for the service-connected lumbosacral strain had been in the 1980's.  

However, the record includes an initial September 1978 VA examination report that pertains to his claim of service connection for lumbosacral strain.  

As discussed, the AMC made attempts to obtain any relevant VA treatment records from VA in Miami, Florida for the period from January 1980 to February 2005.  However, in a September 2012 response, it was noted that the Veteran had registered for treatment in October 2003 and did not have appointments until 2007.  

The earliest VA treatment record associated with the Veteran's electronic claims file is a February 2005 VA progress note, in which a social worker notes that the Veteran was "new to our system."  

A December 2007 VA social work note from VA indicates that the Veteran was provided an initial psychosocial assessment.  The social worker who conducted the assessment noted that the Veteran had been referred for assistance due to his homelessness, including his need for shelter and medical and psychiatric treatment from VA.

The VA treatment notes dated from December 2007 to June 2012 show that the Veteran was seen by VA in Miami, Florida.  The VA treatment notes associated with the electronic claims file are consistent with the September 2012 response received from VA.    

In summary, to the extent that the claims file contains no VA treatment records for the period from 1978 to 2007 an increased evaluation, a basis for evaluating the severity of the service-connected low back disability is not demonstrated during this period.

Rather, the next correspondence from the Veteran relating to his service-connected lumbosacral strain was the December 2007 statement that the RO properly construed as a claim for increase.

The Board finds that, based on the results of the January 2008 VA examination, it is not factually ascertainable that an increase in disability occurred earlier than the December 2007 claim.  

During the January 2008 VA examination, the Veteran complained of localized tenderness in the low back, warranting a 10 percent evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

However, the Veteran underwent an initial VA outpatient evaluation about one month prior to the VA examination, but he did not complain of low back tenderness or otherwise demonstrate symptoms supporting the assignment of a compensable evaluation.

Accordingly, on this record, an effective date earlier than December 26, 2007, for the award of a 10 percent evaluation for the service-connected lumbosacral strain is not assignable by law.  See 38 C.F.R. § 3.400(o)(2) (the effective date for increased disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later).


ORDER

The claim for an effective date earlier than December 26, 2007, for the award of a 10 percent evaluation for the service-connected lumbosacral strain is not denied.


REMAND

In accordance with the July 2012 remand, a VA examination was scheduled to determine the current severity of the service-connected lumbosacral strain.  However, the record shows that the Veteran cancelled the examination.

A claimant has a duty to report for VA examination, and must accept the legal consequences for failing to report for good cause.  Turk v. Peake, 21 Vet. App. 565, 567 (2008).  See 38 C.F.R. § 3.655 (noting that failure to report to an examination without good cause has consequences, including deciding the claim based upon the evidence in record and, in some cases, denying the claim). 

In January 2013, the AMC contacted the Veteran, via phone, to determine why he cancelled his scheduled VA examination.  No one answered the call and a message was left for the Veteran to call the AMC to reschedule the examination.  There is no indication that the Veteran contacted the AMC to reschedule the examination.

The Board finds that the Veteran did not receive notice of the consequences of 38 C.F.R. § 3.655 prior to the examination.  Therefore, in order to afford him every possible consideration, another attempt should be made to have him scheduled for a VA examination.

The Board reminds the Veteran that the duty to assist is not a one-way street and that he has a duty to cooperate, to include reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2012); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He is advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the Veteran scheduled for a VA examination to determine the current severity of his service-connected lumbosacral strain.

The claims file must be made available to the examiner for review in connection with the examination.

The examiner should report all symptoms and manifestations due to the service-connected lumbar spine disability.  The examiner should specify the range of motion, in degrees, of the thoracolumbar spine, including forward flexion, extension, left and right lateral flexion, and left and right rotation.

The examiner should specify whether the lumbar spine disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range of motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.

The examiner should specifically identify all symptomatology and manifestations and should specify whether the lumbar spine disability causes limitation of motion, pain, spasm, severe guarding, abnormal gait, or abnormal spine contour.

The examiner should indicate whether any degenerative disc disease has required any periods of physician prescribed bed rest.  The examiner should also indicate if any disc disease results in partial or complete paralysis, neuralgia or neuritis of any nerve, specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis, or neuralgia is mild, moderate, or severe.

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


